Title: To Thomas Jefferson from George Muter, 14 January 1781
From: Muter, George
To: Jefferson, Thomas



Sir
Jany 14. 1781.

I am honoured with your Excellency’s letter and note.
What is required in the letter, shall be instantly (as far as possible) sett about.
“Twill be very proper to engage some barr iron of Mr. Ross; tho’ I don’t think it will be necessary to have any brought down immedeatly. There is a sufficient quantity of his pig iron to work up into cannon now at and near the foundery; but it is impossible to cast cannon (I think) “till a house for moulding in is built. If Mr. Ross can cast cannon; I think it wou’d be very advantageous to get him to cast some for the Thetis and on the plan of the field piece cast at the foundery; but from some conversation I had with him, I am doubtfull whether he is either prepared or inclined to cast cannon.
I have the honour to be Your Excellency’s most hl servant,

George Muter

